Exhibit 10.1

Deutsche Bank [g228561kai001.gif]

Deutsche Bank AG London

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone:  44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: (212) 250-2500

DATE:

 

October 24, 2006

 

 

 

TO:

 

United Therapeutics Corporation

ATTENTION:

 

John Ferrari, Chief Financial Officer

TELEPHONE:

 

(301) 608-9292

FACSIMILE:

 

(301) 608-3049

 

 

 

FROM:

 

Deutsche Bank AG London

TELEPHONE:

 

44 20 7545 8193

FACSIMILE:

 

44 11 3336 2009

 

 

 

SUBJECT:

 

Equity Derivatives Confirmation

 

 

 

REFERENCE NUMBER(S):

 

137553

 

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG
acting through its London branch (“Deutsche”) and United Therapeutics
Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”).  This Confirmation constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.  This Confirmation constitutes the
entire agreement and understanding of the parties with respect to the subject
matter and terms of the Transaction and supersedes all prior or contemporaneous
written and oral communications with respect thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  DEUTSCHE BANK
AG LONDON IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Tessen von Heydebreck, Anthony DiIorio,
Hugo Banziger

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

1


--------------------------------------------------------------------------------




govern.  For the purposes of the Equity Definitions, each reference herein to a
Note Hedging Unit shall be deemed to be a reference to a Call or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement
(the “ISDA Form”) as if Deutsche and Counterparty had executed an agreement in
such form (without any Schedule but with the elections set forth in this
Confirmation).  For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

2.              The Transaction shall be considered a Share Option Transaction
for purposes of the Equity Definitions, and shall have the following terms:

General:

 

 

 

 

 

Trade Date:

 

October 25, 2006.

 

 

 

Effective Date:

 

The closing date for the initial issuance of the Convertible Notes.

 

 

 

Transaction Style:

 

As described below under “Procedure for Exercise”.

 

 

 

Transaction Type:

 

Note Hedging Units.

 

 

 

Seller:

 

Deutsche.

 

 

 

Buyer:

 

Counterparty.

 

 

 

Shares:

 

The common stock, par value USD 0.01 per share, of Counterparty.

 

 

 

Convertible Notes:

 

0.50% Senior Convertible Notes of Counterparty due October 15, 2011, offered
pursuant to an Offering Memorandum to be dated as of October 24, 2006 and issued
pursuant to the indenture to be dated on or about October 30, 2006, by and
between Counterparty and Bank of New York, as trustee (the “Indenture”). Certain
defined terms used herein have the meanings assigned to them in Indenture. In
the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties.

 

 

 

Number of Note Hedging Units:

 

250,000.

 

 

 

Note Hedging Unit Entitlement:

 

1,000 divided by 75.2257. Notwithstanding anything to the contrary herein or in
the Agreement (including without limitation the provisions of Calculation Agent
Adjustment), in no event shall the Note Hedging Unit Entitlement at any time be
greater than the Conversion Rate (as such term is defined in the Indenture) at
such time.

 

2


--------------------------------------------------------------------------------




 

 

 

Strike Price:

 

USD 1,000 divided by the Note Hedging Unit Entitlement.

 

 

 

Premium:

 

USD 80,750,000.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The Nasdaq Global Select Market of the Nasdaq Stock Market, Inc.

 

 

 

Related Exchanges:

 

All Exchanges.

 

 

 

Calculation Agent:

 

Deutsche. The Calculation Agent shall, upon reasonable written request by either
party, provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.

 

 

 

Procedure for Exercise:

 

 

 

 

 

Potential Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” as defined in the Indenture.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD 1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall be exercised automatically, subject to “Notice of Exercise”
below.

 

 

 

Expiration Date:

 

October 15, 2011

 

 

 

Multiple Exercise:

 

Applicable, as provided under “Required Exercise on Conversion Dates”.

 

 

 

Automatic Exercise:

 

As provided under “Required Exercise on Conversion Dates”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Note Hedging Units, Counterparty must notify Deutsche in writing
prior to 5:00 PM, New York City time, on the day that is two Scheduled Trading
Days prior to the first day of the “Conversion Period”, as defined in the
Indenture, relating to the Convertible Notes converted on the Conversion Date
relating to the relevant Exercise Date (the “Notice Deadline”) of (i) the number
of Note Hedging Units being exercised on such Exercise Date and (ii) the
scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date.

 

 

 

Settlement Terms:

 

 

 

 

 

Net Share Settlement:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, Deutsche shall deliver to

 

3


--------------------------------------------------------------------------------




 

 

 

 

 

Counterparty, on the related Settlement Date, the Settlement Amount.For the
avoidance of doubt, to the extent Deutsche is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”; and provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of the Shares.

 

 

 

Settlement Amount:

 

A number of Shares equal to the aggregate number of Shares that Counterparty is
obligated to deliver to the holder(s) of the Convertible Notes converted on such
Conversion Date pursuant to Section 5.05(a) of the Indenture (the “Convertible
Obligation”); provided that such obligation shall be determined excluding any
Shares that Counterparty is obligated to deliver to holder(s) of the Convertible
Notes as a result of any adjustments to the Conversion Rate for the issuance of
additional shares as set forth in Section 4.02 of the Indenture or any voluntary
adjustment pursuant to Sections 5.08 or 5.09 of the Indenture; provided further
that, if Counterparty is permitted or required to exercise discretion under the
terms of the Indenture with respect to any determination, calculation or
adjustment relevant to conversion of the Convertible Notes including, but not
limited to, the volume-weighted average price of the Shares, Counterparty shall
consult with Deutsche with respect thereto prior to making such determination,
calculation or adjustment. For the avoidance of doubt, if the “Conversion
Obligation”, as defined in the Indenture, is less than or equal to USD 1,000,
Deutsche will have no delivery obligation hereunder.

 

 

 

Notice of Delivery Obligation:

 

No later than the Scheduled Trading Day immediately following the last day of
the “Conversion Period”, as defined in the Indenture, Counterparty shall give
Deutsche notice of the final number of Shares comprising the Convertible
Obligation (it being understood, for the avoidance of doubt, that the
requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise, as set forth
above, in any way).

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes under the terms
of the Indenture; provided that the Settlement Date will not be prior to the
later of (i) the date one Settlement Cycle following the final day of the
“Conversion Period”, as defined in the Indenture, or (ii) the Exchange Business
Day immediately following the date on which Counterparty gives notice to
Deutsche of such Settlement Date prior to 5:00 PM, New York City time.

 

 

 

Settlement Currency:

 

USD.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions,

 

 

 

4


--------------------------------------------------------------------------------




 

 

 

 

 

Deutsche may, in whole or in part, deliver Shares in certificated form
representing the Settlement Amount to Counterparty in lieu of delivery through
the Clearance System.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 5.06 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Sections 5.08 or 5.09 or Section 4.02 of the Indenture.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 5.08, Section
5.09 and Section 4.02 of the Indenture), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement or payment for the Transaction.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 5.11 of the
Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under the Indenture; provided that such adjustment shall be made without
regard to any adjustment to the Conversion Rate for the issuance of additional
shares as set forth in Section 4.02 of the Indenture or any voluntary adjustment
pursuant to Sections 5.08 or 5.09 of the Indenture.

 

 

 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange

 

5


--------------------------------------------------------------------------------




 

 

 

 

 

or quotation system shall be deemed to be the Exchange. For the avoidance of
doubt, the occurrence of any event that is a Merger Event and would otherwise
have been a Delisting will have the consequence specified for the relevant
Merger Event.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

 

 

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

 

 

(i)                                     Tax Disclosure. Notwithstanding anything
to the contrary herein, in the Equity Definitions or in the Agreement, and
notwithstanding any express or implied claims of exclusivity or proprietary
rights, the parties (and each of their employees, representatives or other
agents) are authorized to disclose to any and all persons, beginning immediately
upon commencement of their discussions and without limitation of any kind, the
tax treatment and tax structure of the Transaction, and all materials of any
kind (including opinions or other tax analyses) that are provided by either
party to the other relating to such tax treatment and tax structure.

(ii)                                  Commodity Exchange Act. It is an “eligible
contract participant” within the meaning of Section 1a(12) of the U.S. Commodity
Exchange Act, as amended (the “CEA”). The Transaction has been subject to
individual negotiation by the parties. The Transaction has not been executed or
traded on a “trading facility” as defined in Section 1a(33) of the CEA. It has
entered into the Transaction with the expectation and intent that the
Transaction shall be performed to its termination date.

(iii)                               Securities Act. It is a “qualified
institutional buyer” as defined in Rule 144A under the U.S. Securities Act of
1933, as amended (the “Securities Act”), or an “accredited investor” as defined
under the Securities Act.

(iv)                              Investment Company Act. It is a “qualified
purchaser” as defined under the U.S. Investment Company Act of 1940, as amended.

6


--------------------------------------------------------------------------------




 

(v)                                 ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants and acknowledges (on the Trade Date unless otherwise specified) that:

 

(i)                                     Counterparty is not as of the Trade
Date, and shall not be after giving effect to the transactions contemplated
hereby, insolvent.

(ii)                                  Counterparty has the capacity and
authority to invest directly in the Shares underlying the Transaction and has
not entered into the Transaction with the intent to avoid any regulatory
filings.

(iii)                               Counterparty’s financial condition is such
that it has no need for liquidity with respect to its investment in the
Transaction and no need to dispose of any portion thereof to satisfy any
existing or contemplated undertaking or indebtedness.

(iv)                              Counterparty’s investments in and liabilities
in respect of the Transaction, which it understands are not readily marketable,
are not disproportionate to its net worth, and Counterparty is able to bear any
loss in connection with the Transaction, including the loss of its entire
investment in the Transaction.

(v)                                 The representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Section 1 of the
Purchase Agreement dated as of October 24, 2006 between Counterparty and
Deutsche as representative of the initial purchaser thereto (the “Purchase
Agreement”) are true and correct and are hereby deemed to be repeated to
Deutsche as if set forth herein.

(vi)                              Counterparty understands, agrees and
acknowledges that Deutsche has no obligation or intention to register the
Transaction under the Securities Act, any state securities law or other
applicable federal securities law.

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, an “investment company” as
such term is defined in the U.S. Investment Company Act of 1940, as amended.

(viii)                        Counterparty understands, agrees and acknowledges
that no obligations of Deutsche to it hereunder shall be entitled to the benefit
of deposit insurance and that such obligations shall not be guaranteed by any
affiliate of Deutsche or any governmental agency.

(ix)                                (A) Counterparty is acting for its own
account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Deutsche or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral)

7


--------------------------------------------------------------------------------




                                                received from Deutsche or any of
its affiliates shall be deemed to be an assurance or guarantee as to the
expected results of the Transaction.

(x)                                   Without limiting the generality of Section
13.1 of the Equity Definitions, Counterparty acknowledges that Deutsche is not
making any representations or warranties with respect to the treatment of the
Transaction under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

(xi)                                Counterparty is not entering into the
Transaction for the purpose of (i) creating actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or (ii) raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for the Shares), in either
case in violation of Section 9 of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

(xii)                             Counterparty’s filings under the Securities
Act, the Exchange Act, and other applicable securities laws that are required to
be filed have been filed and, as of the respective dates thereof and as of the
date of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

(xiii)                          Counterparty has not violated any applicable law
(including, without limitation, the Securities Act and the Exchange Act) in any
material respect in connection with the Transaction.

(xiv)                         The Transaction and any repurchase of the Shares
by Counterparty in connection with the Transaction, have been approved by
Counterparty’s board of directors.

Counterparty Covenants: In addition to the covenants in the Agreement and those
contained elsewhere herein, Counterparty hereby covenants that:

 

(i)                                     Counterparty shall promptly provide
written notice to Deutsche upon obtaining knowledge of the occurrence of any
event that would constitute an Event of Default, a Potential Event of Default, a
Potential Adjustment Event, a Merger Event or any other Extraordinary Event;
provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Deutsche.

(ii)                                  Counterparty shall not (a) violate or (b)
take any action, or refrain from taking any action, that in either case could
reasonably be expected to cause Deutsche or any of its affiliates to violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in any material respect in connection with the Transaction.

(iii)                               Counterparty shall, on each Potential
Exercise Date and on any day on which Shares may be delivered to Counterparty
pursuant to the Transaction, have the capacity and authority to invest directly
in the Shares underlying the Transaction.

(iv)                              Any repurchase of Shares by Counterparty in
connection with the Transaction will be pursuant to a publicly announced share
repurchase program approved by Counterparty’s board of directors and such
repurchase shall be publicly disclosed in Counterparty’s periodic filings under
the Exchange Act and its financial statements and notes thereto when so
required.

8


--------------------------------------------------------------------------------


 

Miscellaneous:

 

Netting and Set-Off.  The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-Defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

 

Staggered Settlement.  Deutsche may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Deutsche will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
“Conversion Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Deutsche will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Deutsche would
otherwise be required to deliver on such Nominal Settlement Date.

 

Additional Termination Events.  The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
Section 9.01 of the Indenture, (ii) an Amendment Event or (iii) a Repayment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Deutsche shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement; provided that in the
case of a Repayment Event the Transaction shall be subject to termination only
in respect of the portion of the Transaction corresponding to the number of
Convertible Notes that cease to be outstanding in connection with or as a result
of such Repayment Event; provided further that if, ten Scheduled Trading Days
after the occurrence of any Repayment Event, Deutsche has not designated an
Early Termination Date in respect of the applicable portion of the Transaction,
Counterparty may designate an Early Termination Date in respect of such portion
of the Transaction.  For the avoidance of doubt, any such designation by
Counterparty shall not alter the manner of calculation of any termination amount
in respect of the terminated portion of the Transaction or limit the period over
which Deutsche may complete any hedging unwind activity.  Counterparty will
provide prompt notice to Deutsche of the occurrence of any Repayment Event.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to (i) any term of the Indenture or the
Convertible Notes governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Notes (including changes to the conversion
price, conversion settlement dates or conversion conditions), or (ii) any term
that would require consent of the holders of not less than 100% of the principal
amount of the Convertible Notes to amend, in each case without the prior consent
of Deutsche, such consent not to be unreasonably withheld.

 

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or (D)
any Convertible Notes are exchanged by or for the benefit of the holders thereof
for any other securities of Counterparty or any of its affiliates (or any other
property, or any combination thereof) pursuant to any

9


--------------------------------------------------------------------------------




exchange offer or similar transaction; provided that, in the case of clause (B)
and clause (D), conversions of the Convertible Notes pursuant to the terms of
the Indenture as in effect on the date hereof shall not be Repayment Events.

 

Disposition of Hedge Shares.  Counterparty hereby agrees that if, in the good
faith reasonable judgment of Deutsche, the Shares (the “Hedge Shares”) acquired
by Deutsche for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Deutsche without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Deutsche to sell the Hedge Shares in a registered offering, make available
to Deutsche an effective registration statement under the Securities Act to
cover the resale of such Hedge Shares and (A) enter into an agreement, in form
and substance satisfactory to Deutsche, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Deutsche, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Deutsche a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Deutsche, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow Deutsche to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Deutsche, including customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to
Deutsche, due diligence rights (for Deutsche or any designated buyer of the
Hedge Shares from Deutsche), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Deutsche (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Deutsche for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Deutsche at the VWAP Price
on such Exchange Business Days, and in the amounts, requested by Deutsche. 
“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
UTHR <equity> AQR (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).  This paragraph shall survive the termination,
expiration or early unwind of the Transaction.

 

Status of Claims in Bankruptcy.  Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction either outside of a bankruptcy proceeding or (subject only to the
limitation on seniority in the preceding clause) within a bankruptcy proceeding;
provided, further, that nothing herein shall limit or shall be deemed to limit
Deutsche’s rights in respect of any transactions other than the Transaction.

 

No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is

10


--------------------------------------------------------------------------------




defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Deutsche is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Deutsche a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the Unit Equity Percentage as determined on such day is (a) equal to
or greater than 6% and (b) greater by 0.5% than the Unit Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Unit Equity Percentage as of the
date hereof).  The “Unit Equity Percentage” as of any day is the fraction (i)
the numerator of which is the product of the number of Note Hedging Units and
the Note Hedging Unit Entitlement, and (ii) the denominator of which is the
number of Shares outstanding on such day.  Counterparty agrees to indemnify and
hold harmless Deutsche and its affiliates and their respective officers,
directors, employees, advisors, agents and controlling persons (each, a “Section
16 Indemnified Person”) from and against any and all losses (including losses
relating to Deutsche’s hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, to which a Section 16 Indemnified Person may become
subject, as a result of Counterparty’s failure to provide Deutsche with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, upon written request, each of such Section 16 Indemnified Persons
for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Section 16 Indemnified Person,
such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall be
relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement.  Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person.  If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events.  If Deutsche owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of

11


--------------------------------------------------------------------------------




an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than (x) an
Event of Default of the type described in Section 5(a)(iii), (v), (vi) or (vii)
of the Agreement or (y) a Termination Event of the type described in Section
5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “Deutsche Payment Obligation”), Counterparty shall have the right,
in its sole discretion, to require Deutsche to satisfy any such Deutsche Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Deutsche, confirmed in writing within
one Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Early Termination Date or other date the transaction is terminated,
as applicable (“Notice of Deutsche Termination Delivery”).  Within a
commercially reasonable period of time following receipt of a Notice of Deutsche
Termination Delivery, Deutsche shall deliver to Counterparty a number of
Termination Delivery Units having a cash value equal to the amount of such
Deutsche Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of such payment obligation). 
If the provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and 9.12 of the
Equity Definitions shall be applicable, except that all references to “Shares”
shall be read as references to “Termination Delivery Units.”

 

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event. 
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced.  If such Insolvency, Nationalization or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

 

Rule 10b-18.  Except as disclosed to Deutsche in writing prior to the date on
which the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Deutsche that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding such date (“Rule 10b-18 purchase,”
“blocks” and “Affiliated Purchaser” each as defined in Rule 10b-18 under the
Exchange Act).  Counterparty agrees and acknowledges that it shall not, and
shall cause its affiliates and Affiliated Purchasers not to, directly or
indirectly (including by means of a derivative instrument) enter into any
transaction to purchase any Shares during the period beginning on such date and
ending on the day on which Deutsche has informed Counterparty in writing that it
has completed all purchases of Shares to hedge initially its exposure to the
Transaction.

 

Regulation M.  Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date and prior to the
date hereof, and is not on the date hereof, engaged in a distribution, as such
term is used in Regulation M under the Exchange Act, of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Sections 101(b)(10) and 102(b)(7) of Regulation M under
the Exchange Act.  Counterparty shall not, until the day on which Deutsche has
informed Counterparty in writing that it has completed all purchases of Shares
to hedge initially its exposure to the Transaction, engage in any such
distribution.

 

No Material Non-Public Information.  On each day (i) during the period beginning
on the day on which the offering of the Convertible Notes was first announced
and ending on the Effective Date and (ii) on which Counterparty designates an
Early Termination Date pursuant to “Additional Termination Events” above,

12


--------------------------------------------------------------------------------




Counterparty represents and warrants to Deutsche that it is not aware of any
material nonpublic information concerning itself or the Shares.

 

Right to Extend.  Deutsche may postpone any Potential Exercise Date or postpone
or extend any other date of valuation or delivery with respect to some or all of
the relevant Note Hedging Units (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Note Hedging Units),
if Deutsche determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate (i) to preserve, in light of existing
liquidity conditions, Deutsche’s hedging or hedge unwind activity hereunder if
such activity relates to a number of Shares equal to or greater than 5% of the
Shares underlying the Transaction or (ii) to enable Deutsche to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Deutsche were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Deutsche.

 

Transfer or Assignment.  Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of
Deutsche.  Deutsche may transfer or assign (1) all or a portion of its Note
Hedging Units hereunder at any time to any affiliate of Deutsche or (2) the
Terminated Portion under the conditions and pursuant to the provisions set forth
in the immediately following paragraph to any third party, in each case with a
rating for its long term, unsecured and unsubordinated indebtedness of A+ or
better by Standard & Poor’s Ratings Services or its successor (“S&P”), or A1 or
better by Moody’s Investors Service, Inc. (“Moody’s”) or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute agency rating mutually agreed by Counterparty and Deutsche, without
the consent of Counterparty.

 

If, as determined in Deutsche’s sole discretion, (x) its “beneficial ownership”
(within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder) exceeds 8.5% of Counterparty’s outstanding Shares and (y) Deutsche
is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction pursuant to the preceding paragraph to
reduce such “beneficial ownership” below 8.5%, Deutsche may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that its “beneficial
ownership” following such partial termination will be approximately equal to but
less than 8.5%.  In the event that Deutsche so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) the Counterparty shall be the sole Affected Party with respect to such
partial termination and (iii) such Transaction shall be the only Terminated
Transaction (and, for the avoidance of doubt, the provisions set forth under the
caption “Alternative Calculations and Deutsche Payment on Early Termination and
on Certain Extraordinary Events” shall apply to any amount that is payable by
Deutsche to Counterparty pursuant to this sentence).

 

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations.  Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.

 

Severability; Illegality.  If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A

13


--------------------------------------------------------------------------------




SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

Early Unwind.  In the event the sale of Convertible Notes is not consummated
with the initial purchaser thereof for any reason by the close of business in
New York on October 30, 2006 (or such later date as agreed upon by the parties)
(October 30, 2006 or such later date as agreed upon being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (a) the Transaction and all of the respective rights
and obligations of Deutsche and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that, other than in cases involving a breach of
the Purchase Agreement by Deutsche or an affiliate thereof, Counterparty shall
purchase from Deutsche on the Early Unwind Date all Shares purchased by Deutsche
or one or more of its affiliates, and assume, or reimburse the cost of,
derivatives entered into by Deutsche or one or more of its affiliates, in each
case, in connection with hedging the Transaction and the unwind of such hedging
activities.  The amount payable by Counterparty shall be Deutsche’s (or its
affiliates) actual cost of such Shares and unwind cost of such derivatives as
Deutsche informs Counterparty and shall be paid in immediately available funds
on the Early Unwind Date.  Deutsche and Counterparty represent and acknowledge
to the other that, subject to the proviso included in the preceding sentence,
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

Governing law:             The law of the State of New York.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

United Therapeutics Corporation
1110 Spring St.
Silver Spring, MD 20910
Attention: John Ferrari, Chief Financial Officer
Fax:  (301) 608-3049

(b) Deutsche

Deutsche Bank AG London

c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005

Attention: Documentation Department

14


--------------------------------------------------------------------------------




 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009.  Originals shall be provided for
your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

DEUTSCHE BANK AG LONDON

 

 

By:

/s/ LEE FRANKENFIELD

 

 

Name:

 

 

Title:

 

 

 

 

By:

/s/ ANDREA LEUNG

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as Agent in connection with this Transaction

 

 

By:

/s/ LEE FRANKENFIELD

 

 

Name:

 

 

Title:

 

 

 

 

By:

/s/ ANDREA LEUNG

 

 

Name:

 

 

Title:

 

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

 

UNITED THERAPEUTICS CORPORATION

 

By:

/s/ JOHN FERRARI

 

 

Name: John Ferrari

 

 

Title:  Chief Financial Officer

 

 

15


--------------------------------------------------------------------------------